DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Responsive to the amendment filed 30 June 2021, claims 1, 2, and 4 are amended and claim __ added.  Claims 1-17 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 30 June 2021, new grounds of rejection are presented corresponding to the changes made in the claims.  

Terminal Disclaimer
The terminal disclaimers filed on 30 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of of copending Application No. 16/804643, copending Application No. 16/804676, and U.S. Patent No. 10745789 have been reviewed and are accepted.  The terminal disclaimer has been recorded.  

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/171053, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The specification fails to disclose the subject matter for at least claim 2.  It is not entirely clear if applicant wishes these to be distinct matter from the prior filed disclosures, and thereby invoke the denial of priority of the parent applications under 35 USC 120.  See also MPEP 2163 II. 
Claim 2 describes something (87% of deformed nonrecrystallized aluminum in the “object”) that is altogether different from what was in the specification (87% aluminum within the composition of the aluminum alloy in the cold worked nonrecrytallized “object”).  This discrepancy means that claim 2 now has a scope outside of what applicant has heretofore chosen to disclose.   


Claim Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.
The specification fails to disclose the subject matter for at least claims 2.  It is not entirely clear if applicant wishes these to be distinct matter from the prior filed disclosures, and thereby invoke the denial of priority of the parent applications under 35 USC 120.  See also MPEP 2163 II. 
Claim 2 describes something (87% of deformed aluminum alloy in the “object”) that is altogether different from what was in the specification (87% of aluminum within the composition of the 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120052001 A1 (hereinafter “Woodall”), in view of US 2012/0107228 A1 (hereinafter “Ishida”).
Regarding claim 1, Woodall teaches a composition for splitting water into hydrogen and hydroxide, which comprises aluminum metal and an alloy of indium and gallium (See abstract or Summary of the Invention).  Woodall teaches that the aluminum may be mixed with tin ([0012]), thus defining an aluminum alloy.  Woodall teaches that the aluminum material may be in the form of spherical or rod-shaped pellets (see [0047]-[0048]), thus describing at least one aluminum “object.”  Woodall teaches that the alloy of indium and gallium is a eutectic composition ([0059]-[0061]).  Woodall describes that the aluminum “solid-state component” and the indium “liquid metal alloy” are combinable to react with water in order to produce hydrogen (see [0012], [0068]-[0080], and Examples 1 thru 3 and Figs 10-12).  Thus the two materials define a “kit” for producing hydrogen.  
Regarding wherein the aluminum contains misaligned grains defining grain boundaries, Woodall clearly describes grain boundaries ([0012], [0026]).  The limitation of being “misaligned” grains is 
Woodall does not teach that the at least one aluminum object is cold worked and unrecrystallized.  
Ishida teaches a hydrogen gas generating method which includes bringing aluminum alloy that has been subjected to a rolling treatment or a powdering treatment into water (See abstract or Summary).  Ishida teaches that the aluminum may be combined with metal such as Sn and In, which will form liquid for the reaction (See [0037]-[0039]).  Ishida teaches that gallium may also be added ([0042]-[0046]).  Ishida teaches that such a structure generates aluminum crystals in a matrix metal (see [0046] and [0048]).  Ishida teaches that it is preferable that the aluminum be rolled (see [0047]-[0048]).  Ishida teaches that by such a rolling, the aluminum grains become fibrous (non-recrystallized), and form cracks which allow water to penetrate and more fully react ([0048]).  
Ishida describes that the aluminum grains become “fiber shape” (see [0048]).  In this case, the cold working treatment is clearly taught to generate a fibrous grain, and additionally to promote the reaction of water with the aluminum metal for generating hydrogen (cited above).  Ishida teaches the same type of microstructure claimed, applied by cold work, in the same material, used for the same purpose as applicant.  
It would have been obvious to one of ordinary skill in the art at time of invention to have made the kit of Woodall, and further to have applied a rolling treatment to the aluminum component as taught by Ishida (cited above), because Ishida teaches that this creates cracks which allow water to permeate the metal, and  more fully react to form hydrogen ([0048]).  
Regarding claim 2, it is noted that the claim is not clear.  See objections above.
Woodall describes that an alloy of 90/10 or 98/2 aluminum/tin may be used (See Examples 1-3).  
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Regarding claim 3, Woodall envisions that the aluminum material is handled separately from the eutectic prior to the reaction (See [0058]-[0059] and Examples 1-3).  
Regarding claims 4-7, Woodall teaches that the materials may be placed into various containers, such as stainless steel cups, and into a furnace for the reaction ([0042]-[0047]).  The containers separately or together meet the structures and functional limitations of the claims.  
Regarding claims 8-9 Woodall teaches that aluminum includes a passive oxide as claimed ([0027]).  
Regarding claims 10-11, Woodall teaches spherical pellets of the aluminum material (see [0047]-[0048]).
Regarding claim 13, Ishida teaches that the grains become fiber shape ([0048]). 
Regarding claims 14-15, Woodall teaches that the alloy may be about 80/20 Gallium and Indium ([0059]). 
Regarding claim 16, Woodall teaches that the liquid alloy may include tin (See [0060]).
Regarding claim 17, Woodall teaches yields within the claimed range (See Figs 10-12).

12 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120052001 A1 (hereinafter “Woodall”), in view of US 2012/0107228 A1 (hereinafter “Ishida”) as applied to claim 1 above, and further in view of US 2002/0088178 A1 (hereinafter “Davis”).
Regarding claim 12, Woodall in view of Ishida does not teach a spool of wire. 
Davis teaches a hydrogen generation apparatus (title, Fig. 5, Summary).  Davis teaches that the hydrogen generation apparatus includes a spool of fuel material (Fig 5, Summary).  Davis teaches that by use of such an arrangement, the fuel is safely transportable and the system is robust against mechanical fouling (See [0026]).  
It would have been obvious to one of ordinary skill in the art at time of invention to have made the kit of Woodall, and further to have applied a rolling treatment to the aluminum component as taught by Ishida (cited above), because Ishida teaches that this creates cracks which allow water to permeate the metal, and  more fully react to form hydrogen ([0048]), and further to have used the spool of wire form for the fuel, as taught by Davis, because Davis teaches the fuel is safely transportable and the system is robust against mechanical fouling (See [0026]).  

Response to Arguments
Applicant's arguments filed 30 June 2021 have been fully considered but they are not persuasive. 
Applicant argues that the amendment overcomes the rejections under 35 USC 112.  The section 112 rejections are obviated   The grain boundary energy limitation is removed by applicant.  
Applicant argues that the embodiment of claim 12 would have been inherently present such that the skilled artisan would have been apprised that applicant possessed the invention.  In view of applicant’s arguments, the objections regarding claim 12 are withdrawn.  

Applicant argues that the prior art does not teach or fairly suggest the invention of claim 1.  Applicant argues that Woodall does not teach a kit as claimed.  The examined agrees that Woodall, by itself, does not teach the kit as claimed.  In this Office action the Office continues to make no rejections over Woodall alone.  
Applicant argues that Ishida does not cure the deficiencies of Woodall in that regard.  Specifically, applicant notes that Ishida teaches that fine Al grains are precipitates in a matrix of metal, and thus the precipitated Al grain in a matrix is what contains fibrous shape rather than an Al-alloy as claimed.  The examiner thanks applicant for the well-reasoned technical argument, but respectfully disagrees with the conclusions made.  First, Ishida teaches that aluminum is melted with other elements, and then cast, and then rolled (see Examples).  Applicant’s argument that this is not an Al-alloy lacks persuasive merit when the teachings of Ishida are considered as a whole.  Perhaps more importantly, though, the Office never once argued that Ishida teaches the entire kit as claimed.  The argument was that Ishida teaches information, which when combined with the base teachings of Woodall, render the claims obvious.  Ishida describes rolling is useful to generate cracks in aluminum, which appears to improve hydrogen generation ([0048], Examples) .  For example, Ishida’s Table 1 shows that Al with “X” being 5 mass% of tin yields good results when treated by deformation.  This is the same field of endeavor as applicant and Woodall.  
Stated another way, the skilled artisan would not have been merely limited to repeating the invention of Ishida, in total, with no modifications or learning of the theory well described.  Rather the skilled artisan would have been capable of incorporating a deformation schedule of Ishida into the invention of Woodall for the reasons stated.  When all of the evidence is considered as a whole, evidence of obviousness outweighs evidence of nonobviousness. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734